
	
		I
		112th CONGRESS
		1st Session
		H. R. 2058
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  capital gain or loss treatment of the sale or exchange of mitigation credits
		  earned by restoring wetlands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wetlands Conservation Investment Act
			 of 2011.
		2.Clarification of
			 treatment of sales or exchanges of wetland mitigation credits as long-term
			 capital gain or loss
			(a)In
			 generalPart IV of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 1257 the following new section:
				
					1257A.Gains or
				losses from sales or exchanges of wetlands mitigation credits
						(a)General
				RuleGain or loss
				attributable to the sale or exchange of a mitigation bank credit by the sponsor
				of the mitigation bank who earned such credit shall be considered the sale or
				exchange of a capital asset held for more than 1 year.
						(b)DefinitionsFor
				purposes of this section, the terms mitigation bank and
				mitigation bank credit have the respective meanings given such
				terms by part 332 of title 33 of the Code of Federal
				Regulations.
						.
			(b)Clerical
			 amendmentThe table of sections for part IV of subchapter P of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 1257 the following new item:
				
					Sec. 1257A. Gains or losses from
				sales or exchanges of wetlands mitigation credits..
				
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to sales or exchanges of mitigation bank credits occurring before, on, or after
			 the date of enactment of this Act.
			3.Exemption of
			 wetland mitigation credit sales from FIRPTA
			(a)In
			 generalSection 897(c)(6) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subparagraph:
				
					(D)Exemption of
				wetland mitigation credit salesThe term United States real
				property interest does not include any mitigation bank credit (as
				defined in part 332 of title 33 of the Code of Federal
				Regulations).
					.
			(b)Conforming
			 amendmentSection 897(c)(1)(A) of the Internal Revenue Code of
			 1986 is amended by inserting and paragraph (6)(C) after
			 subparagraph (B).
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to sales or exchanges of mitigation bank credits occurring before, on, or after
			 the date of enactment of this Act.
			
